 Fill in this information to identify the case:

 Debtor name         Woodbridge Hospitality, L.L.C.

 United States Bankruptcy Court for the:            DISTRICT OF ARIZONA

 Case number (if known)         2:21-bk-04096-PS
                                                                                                                                 Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                 Schedule H: Codebtors (Official Form 206H)
                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                 Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          June 2, 2021                            X /s/ Sukhbinder Khangura
                                                                       Signature of individual signing on behalf of debtor

                                                                       Sukhbinder Khangura
                                                                       Printed name

                                                                       Manager
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy




           Case 2:21-bk-04096-BKM                              Doc 24 Filed 06/02/21 Entered 06/02/21 16:09:37                              Desc
                                                               Main Document    Page 1 of 4
 Fill in this information to identify the case:
 Debtor name Woodbridge Hospitality, L.L.C.
 United States Bankruptcy Court for the: DISTRICT OF ARIZONA                                                                                      Check if this is an

 Case number (if known):                2:21-bk-04096-PS                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Action Staffing                 actionstaff1@cox.n Vendor                                                                                                                  $4,500.97
 PO Box 85                       et
 Chandler, AZ 85244

                                 480-242-7915
 APS                                                            Utility provider                                                                                            $7,546.62
 MS 3200
 P.O. Box 53933                  602-371-717
 Phoenix, AZ 85072
 Arizona Department                                             Taxes                   Contingent                                                                         Unknown
 of Revenue
 Bankruptcy &                    602-255-3381
 Litigation
 1600 West Monroe
 Phoenix, AZ 85007
 Arizona                                                        Vendor                                                                                                      $6,650.00
 Horticultural                   brandon@azhortic
 Alliance                        ultural.com
 1900 W. Chandler                480-204-0706
 Blvd. Suite 15-308
 Chandler, AZ 85224
 AT&T                                                           Vendor                                                                                                      $2,088.82
 PO Box 5019
 Carol Stream, IL
 60197-5019
 Booking.com B.V.                                               Vendor                                                                                                      $1,873.66
 5295 Paysphere
 Circle                          877-266-5818
 Chicago, IL
 60674-5295
 Canyon Community                Michael McGrath                PPP Loan                Contingent                                                                      $371,473.47
 Bank N.A.                       Esq
 7981 N. Oracle Road
 Tucson, AZ 85704                mmcgrath@mcrazl
                                 aw.com
                                 520-624-8886



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy



                Case 2:21-bk-04096-BKM                               Doc 24 Filed 06/02/21 Entered 06/02/21 16:09:37                                               Desc
                                                                     Main Document    Page 2 of 4
 Debtor    Woodbridge Hospitality, L.L.C.                                                                     Case number (if known)         2:21-bk-04096-PS
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Clark Hill P.L.C.                                              Vendor                                                                                                      $2,047.50
 14850 N. Scottsdale             email@clarkhill.co
 Road                            m
 Suite 500                       480-684-1100
 Scottsdale, AZ
 85254
 Expedia, Inc.                                                  Vendor                                                                                                      $3,126.46
 PO Box 844120                   expediacollections
 Dallas, TX                      @expedia.com
 75284-4120                      877-227-7481
 HD Supply Facilities                                           Vendor                                                                                                      $2,006.70
 Maintenace, Ltd.
 PO Box 509058                   800-798-8888
 San Diego, CA
 92150-9058
 Hilton Worldwide                Kristyn Roberts                Fees                                                                                                    $209,656.01
 4649 Paysphere
 Circle                          Kristin.Roberts@hi
 Chicago, IL                     lton.com
 60617-4000                      901-374-6585
 Hire Quest                                                     Vendor                                                                                                      $1,943.72
 PO Box 890714                   info@hirequestllc.c
 Charlotte, NC                   om
 28289-0714                      800-835-6755
 Hotel Valley Ho                                                Vendor                                                                                                      $2,725.01
 6850 East Main                  hello@hotelvalleyh
 Street                          o.com
 Scottsdale, AZ                  480-376-2600
 85251
 Hotels for Hope                                                Vendor                                                                                                      $3,140.77
 4029 S. Capital of              accounting@hotels
 Texas Hwy Suite                 forhope.com
 111                             512-691-9555
 Austin, TX 78704
 IPFS Corporation                                               Vendor                                                                                                      $4,384.21
 3 Hutton Centre
 Drive                           877-305-0611
 Suite 600
 Santa Ana, CA
 92707
 KONE Inc                                                       Vendor                                                                                                      $5,812.70
 4156
 PO BOX 894156                   602-679-4142
 Los Angeles, CA
 90189-4156
 Menzy Mechanical                                               Vendor                                                                                                      $8,531.88
 Inc.
 108 East Eason Ave              480-721-5293
 Buckeye, AZ 85326




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy



                Case 2:21-bk-04096-BKM                               Doc 24 Filed 06/02/21 Entered 06/02/21 16:09:37                                               Desc
                                                                     Main Document    Page 3 of 4
 Debtor    Woodbridge Hospitality, L.L.C.                                                                     Case number (if known)         2:21-bk-04096-PS
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Sonifi Solutions,                                              Vendor                                                                                                      $2,938.07
 Inc.                            hospitalitysupport
 PO Box 505225                   @sonifi.com
 Saint Louis, MO                 888-563-4363
 63150-5225
 Superior Uniform                                               Vendor                                                                                                      $4,323.20
 Group
 PO Box 748000                   800-727-8643
 Cincinnati, OH
 45274-8000
 YESCO                                                          Vendor                                                                                                      $1,619.17
 PO Box 11676
 Tacoma, WA
 98411-6676




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy



                Case 2:21-bk-04096-BKM                               Doc 24 Filed 06/02/21 Entered 06/02/21 16:09:37                                               Desc
                                                                     Main Document    Page 4 of 4
